Waste crisis in Campania (debate)
The next item is the debate on:
the oral question to the Commission by Margrete Auken and Eva Lichtenberger, on behalf of the Verts/ALE Group, on the waste crisis in Campania - B7-0667/2010),
the oral question to the Commission by Bairbre de Brún and Willy Meyer, on behalf of the GUE/NGL Group, on the waste crisis in Campania - B7-0801/2010),
the oral question to the Commission by Judith A. Merkies and Victor Boştinaru, on behalf of the S&D Group, on the waste crisis in Campania, Italy - B7-0805/2010), and
the oral question to the Commission by Mara Bizzotto and Lorenzo Fontana, on behalf of the EFD Group, on the waste disposal crisis in Naples and the Campania Region and use of EU funding - B7-0806/2010).
Madam President, I would like to thank Commissioner Potočnik very much for the fact that there at last seems to be a bit of consistency on the Commission's part. I would like to call for evidence of this to be seen, too. I have high expectations of the response that we are to receive today because, if nothing definite happens now and Italy does not receive a severe fine for this, where necessary, we will come across this problem in many other places. It is not only Italy that has major problems with regard to waste. If everyone has the impression that nothing will happen if they only use landfill sites, we will have a very major disaster on our hands. I am therefore looking forward to the response.
I would like to use the remainder of my speaking time to address Italy. I am well aware that Italy's government is not directly represented here, but it is nevertheless important for Italy itself to begin to acknowledge that this problem must now be resolved. It is a remarkable country and it is on the brink of drowning in waste. Many conflicts are arising and recently, the situation has only got worse. Italy must not now experience a situation in which yet more burdens are placed on the people in the form of fines. Instead, it must ensure that a plan is put in place that is credible and thus use the many active citizens as part of the solution instead of always making them targets for criminalisation, etc. We cannot solve the waste problem if we do not have the citizens behind us, and there are many citizens who are only too willing to do a great deal of good work in Italy.
Use the military and the police - not to suppress the people, not to keep local authorities out - but to get hold of the real culprits. Of course, one party that benefits from this is large-scale industry in northern Italy, which makes a nice fat profit from the fact that it can simply dispose of its waste inexpensively instead of paying what it costs. Others that benefit include the gangsters in the Mafia, who also make large profits. Therefore, this must stop now, and I hope that Italy will start to take this matter very seriously.
Madam President, when a delegation from the Committee on Budgetary Control visited Italy last autumn, we met with the President of the Campania region. When we asked him why the disastrous waste situation in Campania had not yet been resolved, he said that it was a political problem.
That reply explains a great deal. Of course, he could have said anything - that it was a technical problem, a logistical problem or a financial one. No, the problem was political. The problem is that there is a lack of political will. It is because of this lack of political will that Italy has failed to meet its obligations under the Waste Directive. It is also because of this lack of political will that, in October, it could be observed that none of the improvements that the European Court of Justice had demanded had been implemented. Again, it is due to this lack of political will that, by the end of the year, the EU still had not received a waste sorting plan.
In contrast, we have seen that the authorities have had the political will to keep these scandals secret by means of security stamps. Therefore, our group takes a clear position on this matter. We support all - and there are many - of the good Italian men and women who are fighting for openness on this matter and for those responsible for this situation getting this far to be brought to account. However, we also believe that before this happens, we must completely reject any idea that European taxpayers should pay as much as a single euro more for the waste debacle in Italy. We must not throw good money after bad.
Madam President, Commissioner, last year, we visited Campania and Naples, together with the Committee on Petitions, in order to witness the waste crisis situation for ourselves, a situation which many petitioners had described as very grave. We, too, found the situation on the ground to be very grave. We saw a waste tip in a national park on top of Mount Vesuvius. We saw many illegal dumping sites and burning piles of rubbish. I even recovered industrial waste from a mountain which had been designated as a household waste tip and we also saw an out-of-order incinerator, or at least what appeared to be one.
One thing is clear: things are not working there at the moment and I agree with the previous speakers that there appears to be a great deal of political wrangling over who exactly is responsible for this situation. Actually, we have called on the politicians and citizens there to put aside all their political differences and to join hands, in order to resolve the situation.
However, since then, I have not seen any sign of a solution, nor have I seen any plan being drawn up here - at least not in public - and I hope that you will be able to clarify for us whether a plan actually exists. The people of Campania told us the following very clearly last year: 'We have appealed to everyone for help and knocked on all manner of doors, here in our province and the region, across Italy and amongst the Italian Government, and everywhere, we came away empty-handed. The European Union is our last hope and, at a time when no one else was listening to us, the European Union came to hear what we had to say'.
They have pinned their hopes on you and us, in the hope that we will ultimately be able to help find a solution in their region, one way or another. Of course, they need to resolve the situation on the ground themselves. Although, unfortunately, we cannot go there to clean up the rubbish with our own hands, we have a key role to play in this. Could you clarify whether there is a plan, if so, whether it is a quality plan, and if not, what you are planning to do about it? What are the deadlines? When does it have to be implemented by and how long are you prepared to wait? When are you ultimately going to push for sanctions to be imposed by the European Court of Justice and what is happening with the structural funds which are currently still frozen?
This is not just a waste crisis; these things could also lead to situations which are hazardous to human health. Where does the European Commission stand on this? This may not be your domain, but perhaps you could tell us, anyway, whether you have begun tackling this or not.
Obviously, the mafia, too, clearly has a hand in this. It has to be said, though, that it is neither for the European Commission nor us to do anything directly about this; the only thing we can ultimately do is monitor the implementation of our directives in the European Union. In what way could we provide further support, perhaps by sharing best practice? How can Member States help each other here? Do you not agree that, in this case, waste should be seen, not so much as a problem, but as an opportunity? Campania could make a huge leap overnight towards becoming a recycling community. I am of the opinion that we should actually advocate a total ban, at European level, on the dumping of waste and a ban on waste tips.
Madam President, ladies and gentlemen, unfortunately, everyone is now well aware of the situation that Campania and particularly the city of Naples have been living through for years, and the European Union has had to deal with this issue many times.
In the face of this now paradoxical third-world situation, I would like to know from the Commission what consequences Italy will face from the point of view of European law and what financial penalties may be imposed on it if the waste crisis in Campania is not definitively resolved soon.
I would also like to know whether the Commission can provide detailed information about the European funding that the Campania region has received up to now for the creation of the integrated waste collection and disposal system. You see, Commissioner, usually, when we talk about crises, we talk about tragic, extreme situations, but they are still resolved within a reasonable timeframe. When a so-called 'crisis' lasts more than 15 years, something is clearly going wrong.
In recent years, the Italian Government has tried everything possible to resolve the long-standing issue of the waste collection and disposal system. However, the fact that the streets of Naples are today swamped by tonnes and tonnes of rubbish is clearly the fault, first and foremost, of the local authorities in Campania and of their total incompetence or reluctance to work to find a solution.
It is clear - crystal clear in fact - that the conditions affecting Naples and Campania are due to the evasion of responsibility that has characterised the municipality, the province and the region for many years where waste management is concerned. Central government cannot be blamed for the fact that separate collection, the first crucial element of an effective waste management plan, has not been imposed. Central government clearly cannot be blamed for the fact that it had to send the army a few weeks ago - but also on other previous occasions - to replace hundreds of refuse collectors who suddenly fell ill at the same time.
The fact that the crisis has hit Naples while the situation is very different in the rest of Italy, for example, in my region, Veneto, where separate collection has been taking place for years without any problems and with a very high recycling rate, means that the responsibility for the crisis lies with Campanian policy making, with local government officials and, above all, with the serious collusion with the underworld, which has always sought and made huge profits from the waste business thanks to the Camorra's infiltrating local policy making and local government.
Member of the Commission. - Madam President, first of all, I would like to thank all Members of Parliament who drew my attention and the attention of my services to this important question. I am pleased that the European Parliament has taken an active role in monitoring the waste management situation in Campania, as shown, for example, by the report adopted by the Committee on Petitions following the visit to Campania which it carried out in April last year. Parliament has truly an important role here and has assumed it fully.
Immediately after the European Court ruling, on 4 March 2010, the Commission wrote to the Italian authorities asking what measures they had planned or taken in order to comply with it. After that, the Commission has had several contacts and meetings with the Italian authorities, most recently during the mission to Naples carried out on 22 and 23 November 2010 by a delegation from the Environment Directorate-General.
Our view is that the Italian authorities still have a long way to go in order to execute the ruling. In particular, they need, firstly, to expand and upgrade waste management facilities throughout the whole of Campania and, secondly, to develop an effective management plan for urban waste in Campania, taking into account, amongst other things, the EU waste management hierarchy.
The Commission is not satisfied with the measures that the Italian authorities have communicated since the Court's ruling because they do not include a detailed calendar indicating milestones for the construction works of the foreseen installations.
We think that the waste management plan for Campania must be fully compliant with EU environmental law and must give priority to waste reduction, re-use and recycling; ensure implementation of separate collection in the whole region; provide Campania with the necessary composting capacity; and establish measures for the safe disposal in a reasonable timeframe of more than seven million tonnes of baled waste stored in several cities in Campania, which also means that the Italian authorities will have to carry out an analysis of the baled waste, the so-called 'ecoball', before deciding which is the safest way to dispose of them.
If there is no adequate and effective waste management plan, the Commission will return to the Court and propose the imposition of fines. Therefore, we must closely assess the draft waste management plan that the Campania authorities have just submitted to the Commission - and 'just' really means 'just' - and monitor carefully that they actually adopt and implement the plan. The decision on whether and when to open Article 260 proceedings against Italy will depend mainly on the content of the waste management plan and the timing of the measures used to immediately address the problem in a convincing way.
With regard to the existing landfills, the Commission has started an investigation and asked the Italian authorities to report on the functioning of the Terziano and Cicciano landfills. The Italian reply is still pending and once it is received, the Commission will assess it.
At this stage, the Commission does not have evidence of a breach of European Union environmental law. The fact that the landfill is situated in a nature protected area is not, in itself, a breach of EU legislation, provided, of course, that other rules are applied and that the competent national authorities carry out an appropriate environment assessment and implement the necessary mitigation and also compensation measures.
As concerns the cofinancing of waste management measures in Campania, in the 1994-1999 programming period, EUR 88.1 million were devoted to waste management projects, almost 49% cofinanced by the ERDF. However, only 90% of the total allocation was used because of difficulties also linked to the waste management crisis and the institution by the Italian authorities of the extraordinary management in 1994.
In the 2002-2006 programming period, a total financing allocation of EUR 140 million, 50% cofinanced again by the ERDF, was concentrated on waste management projects. However, following the waste management crisis, the Commission decided to take specific measures in order to ensure that ERDF funds allocated to Campania were used properly.
Firstly, as from 1 January 2005, expenditure management was considered ineligible for cofinancing. Secondly, after the official notification to Italy of the opening of the infringement procedure for waste management on 29 June 2007, the Commission informed the Italian authorities that no further cofinancing would be acceptable for waste management.
The 2007-2013 regional operational programme in Campania foresees a total investment of EUR 270 million, again 50% cofinanced by the ERDF, for the management of waste. However, the disbursement of EC financing for projects in the waste sector is subject, in particular, to the condition that the Italian authorities adopt a regional waste management plan, to be validated, of course, by the Commission.
Tomorrow, we will publish in the Commission the report on the implementation of a thematic strategy on prevention and recycling of waste. This report shows significant differences between Member States in terms of waste management performance. It clearly demonstrates that with an appropriate waste management strategy, landfilling can be reduced close to zero and that incineration could be dramatically reduced by increasing waste composting and recycling. In addition to transforming waste into resources, this creates jobs and economic activity while reducing the environmental impact of waste management. So I really hope that this crisis will eventually be transformed into an opportunity by the competent authorities through the launch of serious separate collection and recycling schemes in Campania.
In brief, the Commission is hoping that the waste management plan for Campania is convincing. Until we are certain of an effective plan setting up a system with the necessary infrastructure and have robust guarantees that projects will be implemented effectively, Commission funding of relevant waste management projects in Campania is interrupted.
I will address some of your questions which you have already raised in my closing remarks.
Madam President, ladies and gentlemen, I am grateful to the Commissioner for having sought to point out that the Committee on Petitions has given an active role to this Parliament, so as to demonstrate that those who speak here, and the political groups that they represent, have every interest in dealing with this situation responsibly, in making all the procedures transparent and in involving the public in a dialogue that gives everyone a sense of responsibility.
As has already been said, the regional executive which, I would remind you, was formed only in May 2010, has developed a close dialogue with the European Commission in recent months, beginning a process that we can certainly regard as a departure from that of previous years. There have been no miracles, however; responsibility has simply been assumed for a drastic situation that has been consolidated over 15 years of ineffective or non-existent action. I would remind you that Italy was sentenced by the Court of Justice in March 2010, but for actions discovered and dealt with in 2007.
Since then, the situation has changed. The Alderman for the region has already travelled to Brussels three times and has already completed a good proportion of the schedule of works that was outlined in a hearing held before the Committee on Petitions in July. I shall quickly run through the list: he has approved the special waste plan; he has finalised the urban solid waste plan; and, on 31 December, he presented yet another plan with the corrections requested by the Commission, which will be approved by 30 April, as already announced.
The plan has already been partially implemented: the waste to energy plant in Acerra is up and running; the tender procedures for the Salerno plant have been completed; the contract for the Naples East plant has been announced; and 182 waste separation and recycling areas, 7 recovery facilities, 9 composting facilities, 4 multi-material separation facilities, 1 waste electrical and electronic equipment processing facility, 2 aerobic management facilities, 34 approved platforms and 5 landfills are now fully operational, and I am pleased that they will be overseen by the Commission.
An agreement has been concluded with the five provinces to ensure the disposal of their accumulated waste, and agreements have also been concluded with five regions to provide for the temporary relocation of their waste, until the plan has been definitively implemented. The extraordinary management process is now over, and some funds have been harnessed from the regional budget.
As Mrs Bucella said in her recent hearing before the Committee on the Environment, Public Health and Food Safety, the deadline for complying with the judgment usually varies from 12 to 24 months, so we are well on schedule. However, the Commission can use its discretion to assess whether the deadline should be extended so that it is realistically in line with the progress of the works.
I believe that the answers to all of the questions asked have already been provided in this time and, as the Commissioner said, there are no grounds for imposing further financial penalties. The Commission is rightly being vigilant, and I hope that this debate will not be used to further work against the institutions and the political parties.
If this is a serious debate aimed at helping the Campania region and trying to find a solution to a long-standing problem, then surely the resolution that we expect to vote on in February can be a common resolution. If not, it will be yet another waste of time and will cause even more damage.
Madam President, ladies and gentlemen, we cannot but be concerned about the serious waste management crisis that Campania has been enduring for years now, especially when we consider the severe impact it is having on the local populations' quality of life.
As a European institution, we have a duty to intervene to ensure that this situation does not drag on too long. We must be very vigilant and keep a close eye on the local authorities, urging them without hesitation to adopt credible measures that will enable Campania to end this serious crisis.
The truth is that we have spoken at length about the waste crisis, without knowing how things really stand. The Campania region made a commitment to present a regional plan by 2010, but it has now been postponed until March 2011. The situation will become unmanageable if there are any further delays: the risks to public health are increasing, and organised crime continues to profit from the crises.
Under Decree-Law No 195/2009, the Italian Government declared the crisis over and delegated responsibility for waste management to the provinces. We do not support that decision; it will be difficult to implement it in a province such as Naples, where 52% of the Campanian population live.
The municipalities must be placed at the heart of matters, since they alone are capable of providing targeted and effective solutions. Various Campanian trade unions have begun separate collections, investing considerable effort and obtaining significant results. They should be given the resources that have already been transferred to the region.
Listening to the local authorities is more important than ever: they are on the front line and have a real, comprehensive oversight of their own region. They are the ones sounding the alarm about the full landfills. In the years to come, new landfills and new incinerators will be required, and the associated sites will need to be identified. This is partly because of the exclusion of the Vitiello Quarry in Terzigno, which the local community and our Parliament requested in order to avoid the risk of the entire urban waste collection system grinding to a halt.
We await the Commission's response regarding the plan presented by the Campania region.
Madam President, Commissioner, ladies and gentlemen, despite the Italian Government's propaganda, which was soon disproved by the Commission, the waste crisis in Campania is a structural problem that is anything but resolved.
Questionable lists aside, we need to realise one thing: the people of Campania continue to live - and die - surrounded by waste. The local, regional and national politicians, on the right and on the left, have an enormous responsibility. The task of solving the problem cannot be offloaded on to the citizens, who are already suffering from completely unhealthy living conditions. The European Union must insist that a worthy solution is found, or else its intervention will have been in vain.
The construction of incinerators, which, by the way, are financed as renewable energy sources and thereby infringe current European legislation, will not solve the issue. The waste would be turned into ash, causing harmful and deadly emissions. Pursuant to the Waste Directive, incinerators shall be the last option in a hierarchy of integrated waste systems that presents virtuous alternatives that have no public health or environmental impact but instead create employment.
As far as Mafia infiltration is concerned, I feel it should be acknowledged that, while Mafia infiltration, particularly in the field of waste, does happen in the south, it happens primarily in the north. This has been especially true over the last few years.
I therefore have three questions for the Commission: what action does it intend to take to ensure that the solution to the problem does not affect people's health, and how does it intend to prevent decisions from being imposed on the public and areas from actually becoming militarised?
Does it think that the immediate launch of a cancer registry for the entire region should be one of the conditions for closing the infringement procedure?
What is the Commission's assessment of Law No 210 of 2008 and, in particular, of Article 9 on incentives for the construction of incinerators, in which European legislation on State aid is clearly infringed?
Madam President, after the fairy tales from the Italian members of the Group of the European People's Party (Christian Democrats), perhaps we could come back down to earth. The facts are that proceedings were brought against Italy, and quite rightly so. The court found against Italy - again, quite rightly so. Italy did not meet the deadline. Evidently, the government did submit a plan, but this was not forwarded in time. We keep coming back to the same situation. One cannot help but get the impression that those responsible delay and delay for as long as it takes for an emergency situation to arise, so that it can then react and make decisions using Italy's emergency legislation - which overrides all other standards. If there is a lot of rubbish on the streets and if this is also mixed with industrial waste from the north and from the south, then it can quickly be put into unsecured landfill somewhere without taking or being able to take adequate precautions. To the honourable Members from Italy, I say that this is not an Italian debate. It is a debate about European law not being adhered to and not being implemented.
If this way of dealing with things were to spread to other countries, then it would have consequences for the whole of Europe. What is happening down there is not a pleasant Sunday afternoon stroll. It is a scandal. It is not a matter of continually designating 536 new sites and using police violence to stop citizens protesting because they do not want domestic refuse that has been mixed with toxic industrial waste to be dumped on their doorsteps. It will not do. There must be consequences, and they must be consequences that make themselves felt. It is a good thing that the financial resources can no longer be used to the extent that they were previously. Enough has seeped away already. We need to impose tangible consequences once and for all, because what we are talking about here is the implementation of sensible, necessary and good European law.
Madam President, ladies and gentlemen, the waste disposal plan drawn up must be implemented in such a way as to provide for separate collection, recycling and, only in the last instance, incineration.
It would be wrong to consider imposing further penalties. Moreover, I would remind you that the blame lies neither with the north nor with other political groups; one of the previous ministers even belonged to the Group of the Greens/European Free Alliance, of which you are a Member, so please think about what you are saying. For decades, people have been talking about the waste crisis in Naples and the Campania region. Although substantial funds have been set aside, it is true that there is still a crisis situation. There are no excuses, however. To say that northern Italy is responsible, or even - as my fellow Member said - that waste from the north can today be found on the streets of Naples is simply untrue.
The responsibility clearly lies with the previous local authorities, which allowed organised crime to freely traffic in waste, on the one hand, and failed to provide suitable and adequate collection and disposal areas, on the other.
What we need is for the people of Campania and Naples to be brave and vote to replace their incompetent officials, as has already happened at regional level.
(DE) Madam President, ladies and gentlemen, the waste crisis in the urban area of Naples has now been going on for a full 14 years.
The existing landfill sites are full to excess, while the building of new facilities is blocked by the communities concerned. However, the mistrust that citizens display towards any waste project can be explained by the fact that much has been promised in these times at a political level, but practically none of those promises have been kept.
In practice, this problem has been dealt with to date by means of short-term interim solutions. Special commissions have been set up, but these have not even been obliged to keep local authorities and residents informed. On the other hand, disposable items are part of everyday life in Italy. As a result, its daily production of waste is far above the European average, while, at the same time, very little value is placed on separation of waste and recycling.
The sad result of this lack of environmental awareness on both sides is that Campania is today a region with large areas of contamination, and the cancer rate among its residents and the rate of respiratory disease among children in the urban area of Naples are both much higher than the average for Italy.
There is therefore an urgent need to find solutions and to get these implemented.
(IT) Madam President, ladies and gentlemen, I am grateful to Mr Seeber and to all my fellow Members for the task assigned to me, but I would like to stress, if I may, that some extremely positive steps are already being taken in Campania.
I believe, therefore, that invoking Article 260 of the Treaty in order to obtain financial penalties, as some have done, is exploiting the situation. The regional council, which has been in place for only a few months, has already drawn up the hazardous waste plan and the plan on the integrated waste system. Furthermore, a separate-collection policy has been launched and initiatives to reduce the overall amount of waste produced have been adopted. Bidding is under way to construct an incinerator in Salerno, and the procedures relating to the publication of the call for tenders for the incinerator in East Naples are at an advanced stage.
Finally, the policies put in place are aimed not only at cleaning up the city, but also at devising an integrated waste system involving separate collection, a reduction in waste, the construction of modern facilities - not least to eliminate 'ecoballs', or huge mounds of compacted waste - and the redevelopment of old landfill sites.
The people who are really to blame for what happened in the past should be punished. They certainly include former Campanian officials belonging to the left and, in particular, to the Greens, but also certain officials who, in northern Italy, used the local underworld to dump the toxic waste they produced.
The European Union must help Campania, without prejudice, and I call on everyone to work for, not against - do not work against just to live up to the media image of your party or your ideology. Do you genuinely think that imposing financial penalties on Campania will resolve the crisis?
(IT) Madam President, ladies and gentlemen, after the lies told by the Berlusconi government, which assumed office in 2008 telling Italians that the waste problem had been resolved, the European Union is doing the right thing by refusing to grant Italy funding until an environmentally friendly waste system based on recycling of waste and composting has been presented.
That system is certainly not provided for by Mr Caldoro's plan, which is based once again on uncontrolled landfills such as the ones at Chiaiano, Taverna del Re and Terzigno - the Terzigno landfill is actually inside Vesuvius National Park - nor by incinerators, which cause death, cancers and full-blown health crises. In the 13 years that the environmental crisis has been going on, public funds in Campania have strengthened the criminal links between politicians, both on the left and on the right, businessmen and the Camorra.
Furthermore, environmental issues are not resolved by criminalising dissent or by criminalising local communities, families and the region, as the Italian Government has done by using batons to restrain anyone who defends the environment and the land.
(IT) Madam President, ladies and gentlemen, Europe, centralist and bureaucratic as it is, does not recognise the differences between regions and between administrative structures within the Member States.
The responsibility for the disastrous situation in Campania lies primarily with the people of Campania, and I, as a native of Padania, reject these accusations and level them against those who, in Campania, voted for local officials who were incapable of resolving the problem, and who repeated their mistake by re-electing them in subsequent polls. Padania is willing to help the people of Campania, but it will not accept any accusations made against it.
(IT) Madam President, Commissioner, ladies and gentlemen, I certainly do not intend for my speech to deny the seriousness of a situation that is the inevitable outcome of obvious administrative and political failings, which have been - and still are - in danger of burying an entire city and its surroundings in waste.
Mr Søndergaard and Mrs Lichtenberger, the crisis in Campania initially began and then developed so dramatically because of the inability of a regional council and a left-wing Naples city council, together with aldermen from the Greens, to take decisions - including unpopular and brave decisions - to create an environmentally friendly waste collection and disposal system. Irresponsibility, indecision, political gain, sinister collusion and waste characterised a political and administrative phase that is now definitively over.
I want to reassure those who tabled the oral questions and the political groups that supported them that the political situation is viable and has completely changed. The national government and the new regional council have shouldered their responsibilities and have the political determination to resolve the crisis. Through a dialogue with the populations concerned and with the necessary resolve, they are overcoming obstacles and objections that are often caused by Nimby Syndrome, or the idea that people do not want others' rubbish in their backyard.
As a result, they have drawn up an integrated waste collection and disposal plan that will shortly provide incentives for separate collection and the construction of the necessary facilities.
It would therefore be extremely unfair, counterproductive and exploitative to do as Mr De Magistris is requesting: imposing inhibitory penalties and measures today would harm institutions that are cooperating fully with the European Union as they attempt to close this terrible chapter in the age-old history of Naples and Campania through the efficient use of European and national resources.
(DE) Madam President, ladies and gentlemen, it is my desire - and I hope it will be case - that today's debate will represent the starting shot of a comprehensive revision of waste management in Campania. The ruling or order by the European Court of Justice must be implemented once and for all, and the European rules on waste collection and disposal must be implemented in that region.
Second, the damage that has been done by illegal landfills also needs to be tackled. I know what I am talking about. In East Germany, we are still today - twenty years after reunification - having to deal with the pollution caused by illegal or poor waste disposal.
However, I do not think that we will be successful in all this unless we attack the root of the problem. Talk about management all you like; the fact is that mafia structures exist there. We have to destroy these, otherwise we will not be successful in this.
Quite honestly, I would set four conditions. First, a waste management plan must be drawn up. It seems this has now been done. However, the Commission should also assist in this. Second, financial resources must be made available for the creation of new recycling facilities and waste facilities. Third, there must be harsher penalties for illegal disposal, and I also think - and I am directing my comments here at the Commission - that Europol and Eurojust should support the Italian police and prosecutors in their fight against organised crime.
The resources that are available should be blocked until these conditions are met. I would then be happy to vote in favour of the resources being released again.
(IT) Madam President, Commissioner, ladies and gentlemen, in taking the floor, I wish to clearly state that the waste situation in Campania is better than it was before and is in the process of being resolved.
The issue is a very complex one; it presents various types of problem, and finding an appropriate, definitive solution to it will take time. The oral questions we are discussing call for the application of the procedure laid down in Article 260 of the Treaty, but applying a financial penalty will not resolve the situation in Campania. By proceeding in this way, we would be in danger of endorsing a scenario in which a Member State is found guilty of an infringement on a purely objective basis, simply because it has not yet objectively fulfilled an obligation arising from European law.
The subjective behaviour of the State must be taken into account, too. It certainly cannot be said that Italy has failed to meet the obligation of sincere cooperation, but as the Commissioner has confirmed, the Commission staff are in constant contact with the Italian national and regional authorities and are closely monitoring the development of the situation.
There can be no denying the will and commitment shown by Italy. It is important to stress that the operational role has shifted from the regions to the provinces, to allow for the development of a plan meeting the various requirements of the region. Europe must show solidarity with Italy, with both parties cooperating in perfect synergy.
I would like to conclude by mentioning that the regional council of Campania also used to comprise the Italy of Values party, which perhaps has a short memory these days - too short a memory to recall what it did or, rather, did not do.
(IT) Madam President, ladies and gentlemen, I am not taking the floor simply to stand up for my region. Rather, I want to share with you the Italian response to the Community violation, and to point out that our concern is to defend the interests of the citizens and our people.
The Campania region and, in general, the Italian State are working on the creation of a network of waste disposal installations, in accordance with European law. I wish to point out that the European funds earmarked for waste disposal in Campania have been used for measure 1.7 of Regional Operational Programme (ROP) 2000-2006 and for operating target 1.1 of ROP 2007-2013.
With regard to ROP 2000-2006, the Campania region has accounted for the EUR 140 million funding package made available; the money has been used to construct storage, treatment and recovery facilities, waste to energy facilities, and wet and dry separation facilities, to secure landfills, to construct, or extend, waste materials recovery facilities, and to implement separate-collection measures. As for ROP 2007-2013, EUR 110 million has been earmarked for the construction of waste treatment facilities, and EUR 50 million for the financing of municipal separate-collection facilities.
The activities carried out under target 1.1 of ROP ERDF 2007-2013 and measure 1.7 of ROP 2000-2006 have been greatly restricted by the spending conditions imposed as a result of the infringement procedure launched in relation to the waste management situation in Campania. Consequently, a sum from the Fund for Underused Areas (FAS) has been set aside thus far to ensure the continuation of the activities subject to the European veto on the granting of ROP funds.
To conclude, we feel it is important to be able to present to the Commission and Parliament the real difficulties that exist in complying quickly with the Court of Justice ruling.
(LT) Madam President, I would simply like to take this opportunity to draw attention to other waste management problems in the European Union. These problems are, first and foremost, down to the negligent attitude of central and local government institutions to waste management priorities. For example, in one of Lithuania's towns, business people who want to build a waste incinerator are misleading the public by maintaining that the incineration of waste is the same as or better than other methods of waste management, such as avoidance and sorting. Unfortunately, local government institutions and managers responsible for waste management are failing to draw much attention to such misinformation. When addressing waste management problems in the European Union, I therefore call on the Commission to draw attention to such violations where waste management priorities laid down in the European Union directive on waste are not followed and there is encouragement not to follow them.
(DE) Madam President, I have been able to see for myself the waste management situation in Campania as part of a delegation from the Committee on Petitions. It must be said that the institutions there are faced with an extremely difficult task. Not only do they have to deal with the waste management problems of the past - ecoballs being a particular issue - but also those of the present and the future. My impression from this trip was that management of today's waste had been pretty much resolved at the time of our visit, in part, using military intervention. Resolved in that the waste was taken away from the city and dumped in landfill; unfortunately, it must be said, sometimes in illegal landfills. What we need are strategic solutions for the past but, above all, for the future.
The offer made by the EU is good, comprehensible and fair. Once the region presents a coherent waste management plan, the European Union will release the funds. We should also encourage the local authorities to do this. I will say it again: as far as I am concerned, neither the Commission nor the European Parliament is interested in financial penalties. We are interested in seeing the waste problems being dealt with locally in Campania. We should make this deal with each other and work together.
(IT) Madam President, ladies and gentlemen, the funds that may be blocked by the European Union are those specifically intended for land improvement.
I wonder how anyone can possibly think of blocking these funds, and I call on the Italian Members in particular - who were, moreover, elected by the people of Campania - not to fly into an ideological rage or penalise their fellow citizens.
I urge them to represent the interests of their community and not of themselves.
Member of the Commission. - Madam President, I should like to thank the Members very much for all their views.
There are three or four issues which I would like to address. First is the issue which has been quite passionately addressed by many of you. The situation is critical; there is no quick fix. There have been some positive developments but it is obvious that we still need a systemic answer to the question. It is not easy but it is more than needed. In that respect, our partner in finding a solution is, of course, Italy, but cooperation with regional authorities in this respect is undoubtedly necessary.
So I am very much looking forward to the evaluation of the new draft waste management plan which we sincerely hope is what we all believe it should be. It will be evaluated by my services, by the experts, and I can assure you that it will be done in such a way that there will be the same treatment for Italy as for any other Member State, because it is of fundamental importance that we keep that trust between Member States on the table.
So when we talk about dealing with these problems, my approach could actually be put into four words. I want to be helpfully strict and strictly helpful. The idea is certainly not to impose fines. As was mentioned by some of you, the idea is to solve problems, but by imposing fines if there is no other way to solve the problems, because that is my duty.
So I am truly doing everything in cooperation with the Italian authorities so that we find proper solutions. That is my sincere hope. At the end of the day, we are talking about the health of Italian citizens and the Italian environment.
The second thing I want to mention is connected with the Waste Framework Directive. It is a new directive which was recently adopted. In that directive, it is pretty clear that each of the countries, as a matter of law, has to introduce a waste hierarchy. That means the best waste is no waste; there is re-use, recycling, energy regeneration and, if there is no other possibility, landfilling.
That is the picture which is taken from the report that will be published tomorrow on how efficient the Member States in the European Union are. It is about the trends in landfilling municipal waste because our best available data are on municipal waste.
Believe it or not, there are five Member States where landfilling is below 5% of municipal waste, but there are also seven Member States where landfilling is over 80%, so we have really very different situations in Europe when we deal with these programmes, and this is an issue which we certainly want to address. This picture is of the situation between 1995 and 2007 and, if it shows anything, it shows that if countries want, they can change. If they organise themselves in a proper way, they can really change.
Fundamentally, you can today divide Europe into two parts: one part which sees waste as a problem and one part which sees waste as a major opportunity for resources and also for the new financial profits because that is the reality. I have heard many stories of the need for the question of who will take the waste to be decided by public procurement, because there are more than the necessary number of users who would like to have it in order to use it. However, for this purpose, the waste has to be selected at the very beginning. That is the fundamental and most important need.
The last thing which I would like to mention is the honourable Member who said that we should be more careful about waste management problems elsewhere in the European Union. In the infringement cases by sector in 2009, waste accounts for 19%, water 20%, nature 19%, air 16%, and the rest less. We are looking horizontally at all implementation problems and we are bound to do that. I can assure you that we will do it also in the future.
To conclude, we should truly do our best, you as Members of Parliament and I as Commissioner for the Environment, to spread across Europe the message of waste as an opportunity for the future. We desperately need that message in the context of the limited resources which we are increasingly facing from day to day. Resource efficiency is the name of the problem and resource efficiency is at the core of our future competitiveness in Europe. If you do not believe me, ask me in 10 years' time. I can guarantee that this will be the case.
The debate is closed.
The vote will take place during the next part-session.